United States Courts

 

UNITED STATES DISTRICT COURT Southern District of Texas
SOUTHERN DISTRICT OF TEXAS LED
HOUSTON DIVISION DEC 18 2019
David J. Bradt

UNITED STATES OF AMERICA § "acey, Clerk of Cour

§
v. § CRIMINAL NO. 17CR197SS
§
FAUSAT ADEKUNLE §
Defendant §
§
SECOND SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:

A. INTRODUCTION
At all times material to this Indictment:
THE MEDICARE PROGRAM

1. The Medicare program (“Medicare”) was a federally funded health insurance program that
provided health care benefits to certain individuals, including the elderly, blind, and disabled.
Medicare was administered by the Centers for Medicare and Medicaid Services (“CMS”) an
agency of the United States Department of Health and Human Services (“HHS”). Individuals
who received benefits under Medicare were often referred to as Medicare “beneficiaries.”

2. Medicare was a “health care benefit program” as defined by Title 18, United States Code,
Section 24(b).

3. Medicare was comprised of four different parts. Medicare Parts A and B were applicable to
this case. Medicare Part A, also known as hospital insurance, covered inpatient hospital care
and home health care services. The Hospital Insurance Trust Fund paid for Medicare Part A

benefits. The money deposited into the Medicare Trust Fund included payroll taxes from
employees, employers and self-employed people, funds authorized by congress, and
premiums. The Trust Fund was held by the United States Treasury. Medicare Part B helps
pay for physician services, outpatient hospital services, medical equipment and supplies,
ambulance transportation services and other health care services and supplies. Services
provided by home healthcare agencies (“HHA”) to beneficiaries requiring services at home
because of an illness or disability causing them to be homebound are covered by Medicare Part
A. Payments for home healthcare services were typically made directly to the HHA, rather
than to the beneficiaries receiving the services.
. Physicians, clinics, and other healthcare providers, including HHAs that provided services to
Medicare beneficiaries, were required to apply for a Medicare “provider number” in order to
submit claims for payment. Each Medicare claim contained the beneficiary’s name and
Medicare identification number, the services that were performed for the beneficiary, the date
the services were provided, the cost of the services, and the name and identification number of
the physician or other healthcare provider that ordered or provided the services.
CMS did not directly pay Medicare Part A claims submitted by Medicare certified HHAs.
CMS contracted with different companies to administer the Medicare Part A program
throughout different parts of the United States. -
. The Medicare program paid for home health services only if the beneficiary qualified for home
healthcare benefits. A patient qualified for home healthcare benefits only if:

a. the patient was confined to the home, also referred to as homebound;

b. the patient was under the care of a physician who specifically determined there was a

need for home healthcare and established a Plan of Care (“POC”); and

c. the determining physician signed a certification statement specifying that:
i. the beneficiary needed intermittent skilled nursing services, physical
therapy, or speech therapy;
ii. the beneficiary was confined to the home;
iii. a POC for furnishing services was established and periodically reviewed;
and
iv. the services were furnished while the beneficiary was under the care of the
physician who established the POC.

7. Medicare regulations required HHAs providing services to Medicare patients to maintain
complete and accurate medical records reflecting the medical assessment and diagnoses of
their patients, as well as records documenting actual treatment of the patients to whom services
were provided and for whom claims for payment were submitted by the HHA.

THE DEFENDANT
8. FAUSAT ADEKUNLE, defendant herein, was a manager of Dayton Health Bridges, Inc.

(“Dayton”), Advanced Holistic Healthcare Services, Inc. (“Advanced”), Access Practical
Solutions DBA Access Home Care (“Access”), GetUpand Walk, Inc. (“GetUpand Walk”), and
Guarranty Home Health Agency (“Guarranty”). FAUSAT ADEKUNLE was a resident of
Houston in the Southern District of Texas.

B. COUNT ONE

Conspiracy to Commit Health Care Fraud
(18 U.S.C. §1349)

THE CONSPIRACY
9. Beginning in or about March, 2010 the exact time being unknown and continuing thereafter to
in or about April, 2015, in the Houston Division of the Southern District of Texas and

elsewhere, defendant
FAUSAT ADEKUNLE
did knowingly, intentionally, and willfully combine, conspire, confederate and agree with other
persons known and unknown to the grand jury to commit and aid and abet certain offenses

against the United States; namely

a. to knowingly and willfully execute and attempt to execute, a scheme and artifice: (1)
to defraud a health care benefit program; namely the Medicare and Medicaid program:
and (2) to obtain, by means of material false and fraudulent pretenses, representations,
and promises, money and property owned by, or under the custody and control of, the
health care benefit programs; in connection with the delivery of and payment for health
care benefits, items and services, in violation of Title 18, United State Code Section
1347.

OBJECT OF THE CONSPIRACY
10. The objective of the conspiracy was to unlawfully enrich the defendant by submitting false and
fraudulent claims to Medicare for home health services and procedures that were not ordered
by physicians as medically necessary; and that were not provided to Medicare beneficiaries as
billed.

MANNER AND MEANS
The manner and means of the conspiracy included but was not limited to the following:

11. Defendant FAUSAT ADEKUNLE was the manager of Dayton, Advanced, Access, Guarranty,
and GetUpand Walk.
12. Defendant FAUSAT ADEKUNLE and Oluyemisi Amos and Felix Amos would and did bill

Medicare on behalf of Dayton for services to beneficiaries that the beneficiaries did not receive.

 
13.

14.

15.

16.

17.

18.

19.

20.

21.

Defendant FAUSAT ADEKUNLE and Oluyemisi Amos and Felix Amos would and did
submit claims to Medicare on behalf of Advanced that indicated physicians ordered services
when the physicians did not.

Defendant FAUSAT ADEKUNLE and Oluyemisi Amos and Felix Amos would and did bill
Medicare for Advanced for services to beneficiaries that the beneficiaries did not receive.
Defendant FAUSAT ADEKUNLE and Oluyemisi Amos would and did submit claims to
Medicare through GetUpandWalk that indicated physicians ordered services when they did
not.

Defendant FAUSAT ADEKUNLE and Oluyemisi Amos would and did bill Medicare through
GetUpand Walk for services that were not provided.

Defendant FAUSAT ADEKUNLE and Oluyemisi Amos would and did submit to Medicare
for GetUpandWalk over $7 million in claims for services that were not ordered or not
medically necessary and received over $7 million into GetUpandWalk’s Bank of America
account *2871.

Defendant FAUSAT ADEKUNLE and Oluyemisi Amos would and did indicate to Medicare
that physicians signed off on home health services for Access when the physicians did not.
Defendant FAUSAT ADEKUNLE and Oluyemisi Amos would and did bill Medicare for
beneficiaries who never received home health services from Access.

Defendant FAUSAT ADEKUNLE and Oluyemisi Amos would and did cause Medicare to be
billed for services through Access exceeding $7 million, which were not performed or were
not medically necessary.

Defendant FAUSAT ADEKUNLE would and did having signing authority on Guarranty’s J.P.

Morgan Chase account number *9621.
22.

23.

24.

25.

26.

Defendant FAUSAT ADEKUNLE and Oluyemisi Amos would and did receive approximately
$2,700,000 from Medicare payments deposited into Guarranty’s J.P. Morgan Chase account
number *9621.
Defendant FAUSAT ADEKUNLE and Oluyemisi Amos would and did bill Medicare for
services from Guarranty for services allegedly rendered before Oluyemisi Amos owned
Guarranty.
Defendant FAUSAT ADEKUNLE and Oluyemisi Amos would and did represent to Medicare
that physicians had certified beneficiaries for home health services to Guarranty when the
physicians had not done so.
Defendant FAUSAT ADEKUNLE and Oluyemisi Amos would and did bill for beneficiaries
who never received home health services from Guarranty.
Defendant FAUSAT ADEKUNLE and Oluyemisi Amos would and did cause Medicare to be
billed for services through Guarranty exceeding $2,700,000.00, which services were not
performed or were not medically necessary.

C. COUNTS TWO THROUGH SIXTEEN

Health Care Fraud
(18 U.S.C. § 1347)

Introduction

At all times material to this Second Superseding Indictment:

27. Paragraphs 1 through 8 of this Second Superseding Indictment are realleged and incorporated

as though fully set forth therein.

28. Beginning in or about February, 2011 defendant FAUSAT ADEKUNLE and Oluyemisi Amos

and Felix Amos caused to be billed, and aided and abetted the billing of, Medicare, for services
 

29.

30.

31

which were either not performed or were not medically necessary. As a result of this unlawful
scheme, Medicare paid in excess of $25,000,000 based on the false and fraudulent claims.

A. Purpose of the Scheme to Defraud
It was a purpose of the scheme to defraud that the defendant and others known and unknown
to the Grand Jury unlawfully enrich themselves by falsely and fraudulently representing to
Medicare that certain services and procedures were performed for Medicare beneficiaries when
in fact the defendants knew the services and procedures were not being performed.

B. Manner and Means

The Grand Jury re-alleges and incorporates by reference as if fully alleged herein the Manner
and Means alleged in paragraphs 11 through 26 of Count One of this Second Superseding
Indictment.

C. Health Care Fraud

. Beginning in or about March 2010, and continuing thereafter to in or about April, 2015, in the

Houston Division of the Southern District of Texas and elsewhere, defendant

FAUSAT ADEKUNLE
aided and abetted by others known and unknown to the grand jury, did knowingly and willfully
execute and attempt to execute a scheme and artifice to defraud a health care benefit program
affecting commerce, as defined in Title 18, United States Code, Section 24(b), that is,
Medicare, and to obtain by means of material, false and fraudulent pretenses, representations,
and promises, any of the money and property owned by, and under the custody and control of,
a health care benefit program in connection with the delivery of and payment for health care
benefits, items, and services, to wit; on or about the below listed dates, the defendants listed

caused to be submitted false and fraudulent claims to Medicare:
 

Count

Patient
Initials

Claim Number

Approx.
Date of
Claim

Approx.
Date of
Service

Approx.
Amount
Billed

Approx.
Amount
Paid

Nature of
the Falsity
included
but not
limited to

 

LJ.

21 5072000 12304TXR

3/13/2015

11/27/2014

$3,183.98

$3,183.98

Services
not
provided

 

LJ.

21507200012004TXR

3/13/2015

9/28/2014

$3,820.77

$3,820.77

Services
not
provided

 

JW.

21423900023804TXR

8/27/2014

3/2/2014

$3,820.77

$3,820.77

Services
not
provided

 

P.L.

21429001013604TXR

10/17/2014

7/10/2014

$3,237.12

$3,237.12

Services
not
provided

 

P.L.

21428400154104TXR

10/11/2014

7/9/2014

$2,697.60

$2,697.60

Services
not
provided

 

A.H.

21223800284504TXR

8/25/2012

2/5/2012

$2,832.28

$2,832.28

Services
not
provided

 

L.A.

21505701412404TXR

2/26/2015

7/20/2014

$3,820.77

$3,820.77

Services
not
provided

 

L.A.

21425600002704TXR

9/13/2014

5/10/2014

$3,820.77

$3,820.77

Services
not
provided

 

10

E.B.

21505800066504TXR

2/27/2015

7/5/2014

$3,820.77

$3,820.77

Services
not -
provided

 

 

1]

 

E.B.

 

21425801668404TXR

 

 

10/20/2013

 

$3,838.19

 

$3,838.19

 

Services
not
provided

 

8

 
9/15/2014

 

12

R.L.

21428400155504TXR

10/11/2014

5/9/2014

$3,237.12

$3,237.12

Services
not
provided

 

13

B.M.

21506301134204TXR

3/4/2015

7/4/2014

$3,820.77

$3,820.77

Services
not
provided

 

14

B.M.

21506301136704TXR

3/4/2015

9/2/2014

$3,183.98

$3,183.98

Services
not
provided

 

15

H.G.

21309301662304TXR

4/3/2013

4/12/2012

$3,767.62

$3,767.62

_| Services

not
provided

 

 

16

 

H.G.

 

21309301633204TXR

 

4/3/2013

 

6/11/2012

 

$3,139.69

 

$3,139.69

 

Services
not
provided

 

Engaging in Monetary Transactions in Property Derived from Specified Unlawful Activity

32. On or about the dates set forth below, in the Houston Division of the Southern District of Texas

COUNT SEVENTEEN

 

(18 U.S.C. § 1957)

and elsewhere, the defendant,

FAUSAT ADEKUNLE

All in violation of Title 18, United States Code, Sections 1347 and 2.

 
aided and abetted by others, known and unknown, did knowingly engage and attempt to engage
in monetary transactions by, through, or to a financial institution, affecting interstate or foreign
commerce, in criminally derived property of a value greater than $10,000, such property having
been derived from a specified unlawful activity, that is health care fraud in violation of Title

18, United States Code, Section 1347; as follows:
COUNT DATE MONETARY TRANSACTION

17 3/6/2015 Cashier’s Check in the amount of $49,836.37 paid to

Land Rover Jaguar Houston Central.

All in violation of Title 18, United State Code, Sections 1957 and 2.

COUNTS EIGHTEEN THROUGH NINETEEN
Wire Fraud
(18 U.S.C. §1343)

 

33. Paragraphs | through 8 of this Second Superseding Indictment are hereby incorporated by
reference as though fully set forth herein.
34. From at least September 13, 2014 to on or about February 26, 2015, in the Southern District
of Texas and elsewhere, the defendant,
FAUSAT ADEKUNLE
knowingly devised and intended to devise, a scheme to defraud, and to obtain money and property
by means of materially false and fraudulent pretenses, representations, and promises.

MANNER AND MEANS

 

35. The Grand Jury re-alleges and incorporates by reference as if fully alleged herein the Manner
and Means alleged in paragraphs 11 through 26 of Count One of this Second Superseding

Indictment.

10
EXECUTION OF THE SCHEME

36. On or about the dates listed below, in the Southern District of Texas and elsewhere, for the

purpose of executing the above-described scheme to defraud and to obtain money by materially

false and fraudulent pretenses, representations, and promises, the defendant, FAUSAT

ADEKUNLE, transmitted and caused to be transmitted by means of wire communication in

and affecting interstate commerce, the following writings, signals, and sounds, described

below for each count:

 

 

 

 

 

 

COUNT DATE TRANSMISSION DESCRIPTION
18 2/26/2015 | Wire payment from Medicare in the amount of $155,879.25 into JP
Morgan Chase bank account ending in *9621 held in the name of
Guarranty Home Health Agency, Inc.
19 3/20/2015 | Wire payment from Medicare in the amount of $191,488.56 into JP

Morgan Chase bank account ending in *9621 held in the name of
Guarranty Home Health Agency, Inc.

 

All in violation of Title 18, United States Code, Section 1343.

NOTICE OF FORFEITURE
(18 U.S.C. § 982(a)(7))

37. Pursuant to Title 18, United States Code, Section 982(a)(7), the United States gives notice to

the defendant,

FAUSAT ADEKUNLE,

that upon conviction for a violation of Title 18, United States Code, Section 1349 or a violation

of Title 18, United States Code, Sections 1343 or 1347, all property, real and personal, which

11

 
constitutes or is derived, directly or indirectly, from gross proceeds traceable to such offenses,

is subject to forfeiture.

NOTICE OF FORFEITURE
(18 U.S.C. § 982(a)(1))

38. Pursuant to Title 18, United States Code, Section 982(a)(1), the United States gives notice to

the defendant,

FAUSAT ADEKUNLE,

that upon conviction for a violation of Title 18, United States Code, Section 1957, all property,
real or personal, involved in money laundering offenses or traceable to such property, is subject to

forfeiture.

Money Judgment

39. Defendant is notified that upon conviction, a money judgment may be imposed equal to the

total value of the property subject to forfeiture.

Substitute Assets

40. Defendant is notified that in the event that one or more conditions listed in Title 21, United
States Code, Section 853(p) exists, the United States will seek to forfeit any other property of
the defendant up to the total value of the property subject to forfeiture.

Original Signature on File

ORIGINAL SIGNATURE ON FILE

FOREPERSON
RYAN K. PATRICK
UNITED STATES ATTORNEY

By: Lh oN
Rodol& Ramirez
Assistant United States Attorney

12
